SAYRE , J.
— Each party claimed under a chattel mortgage from one Morrow. Appellant’s mortgage was taken on February 3, 1908, and filed for record at 4 o’clock p. m. on March 5th thereafter. Appellee’s mortgage was taken February 28, 1908, and filed for record at 8 p. m. March 5th thereafter. The trial court correctly ruled that appellee had the better title. Conveyances of personal property to secure debts, or to provide indemnity, are inoperative as against creditors and purchasers without notice, until recorded, etc. — Code, § 3386. The parties acquired their respective titles at the time of the execution and delivery of their respective mortgages. The purpose of recording is to affect purchasers subsequent to the recording, and creditors with notice. Notice dates from the filing for record. Appellee, on the facts stated, got a good title as against appellant. The subsequent record of appellant’s mortgage had no effect upon appellee’s previously acquired title. Affirmed.
Dowdell, C. J., and McClellan and Evans, JJ., concur.